Title: To Thomas Jefferson from Pseudonym: "Worthy of your Attention", 16 September 1806
From: Pseudonym: “Worthy of your Attention”
To: Jefferson, Thomas


                        
                            Sir
                            
                            September the 16th. 1806
                        
                        The inclosed paragraphs will manefist to you that the Marquis Yrujo has receivd from his sovereign a
                            confirmation of his appointment, as minister of spain near the U.S.; tho no official accounts have been seen as yet: but
                            this measure may be only a regular and natural proseeding of the spanish Court in favour of the personal honor of their
                            minister and by his humble requests without any intention to influence our Government in thier
                            political affairs: and it is beyond a doubt that the Marquis has secret orders for Leaveing this
                            country and Leaveing behind him another spanish functionary as Charge de affairs in Case that he cannot make any reparation
                            in the personal harmoney with the heads of our Government. It is true. But the Marquis thinks that the Riddle to humble
                            himself for restoring harmony, gives more advantage and Courage to the heads of our Government for persisting in their
                            resolution in repelling him from representation and sending him away: thus he takes the Contrary way to restore harmony
                            in abuse of the moderation of the heads of our Government or of thier feebleness (as he Calls it) for to see if he can
                            arrive to that period of reconciliation by the terrors, outrages, and Bravados which he gives us to understand in his
                            Gazette of United States, and that his Government have taken his Part, and that he shall remain here in spite of the
                            national wishes and requests of our Government for the contrary. It is impossible to believe that the Spanish Court will
                            prostitute Its publick Character in persisting, against the practice constantly observed by all the Civilized powers, in
                            the scandalous stay of Yrujo here. this man cannot be more an instrment or organ of amicable communication between the two
                            nations, and I have no doubt Spain likes peace with us, and that the personal interest of Yrujo Cannot
                                break her resolution, nor alter It.
                        Our National Character, as well as the sovereignty of the Country, the honor, and the feelings of all the
                            american citizens are engaged in repelling the said yrujo from any representitive character Whatever, or private stay in
                            this country: the contrary would be an indelable stain upon our independency, a bad example in the future to the forieng
                            representitives and an indecorious reward for the insults and insolences Commited constantly by Yrujo as well against the
                            Government and the head magestrate as against the harmony and peace betwen the two nations.
                        In Yrujo procuring most efficaciously his reappointment here, the sirvice of his Master is his Least idea;
                            but his own particular interests, so well in imposing his Large Soery as
                            Likewise the Considerable proffits arriseing from his commercial intelligence in this Country, tho by the hands of others,
                            because it is not permited to the spanish representitives to make the trade.
                        I hope then from you as well as the rest of My fellow Citizens the energetick answer “quod
                                scripsi, scripsi” to the new intrigues of Yrujo to manifest to him as [such] as all Europe their erronious opinion about the feebleness of our Government and Magestrates. 
                  I am
                            with greatest respect Sir
                        
                            
                                an Anonymous Worthy of your attention
                            
                        
                    